UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-06404 GATEWAY ENERGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 44-0651207 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1415 Louisiana Street, Suite 4100 Houston, TX 77002 (Address of principal executive offices) (Zip Code) (713) 336-0844 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act.: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes No X As of November 10, 2010, the registrant had 19,452,853 shares of its common stock, par value $0.25 per share, outstanding. GATEWAY ENERGY CORPORATION AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q Part I  Financial Information Item 1. Financial Statements 3 Consolidated Balance Sheets as of September 30, 2010 (Unaudited)and December 31, 2009 3 Consolidated Statements of Operations (Unaudited) for the three and nine month periods ended September 30, 2010 and September 30, 2009 4 Consolidated Statements of Cash Flows (Unaudited) for the nine month periods ended September 30, 2010 and September 30, 2009 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 Part II  Other Information 21 Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. (Removed and Reserved) 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 2 PART I  FINANCIAL INFORMATION Item 1. Financial Statements GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2010 December 31, 2009 ASSETS (Unaudited) Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable trade Notes receivable Prepaid expenses and other assets Total current assets Property and Equipment, at cost Gas gathering, processing and transportation Net profits production interest Office furniture and other equipment Less accumulated depreciation, depletion and amortization ) ) Other Assets Deferred tax assets, net Intangible assets, net of accumulated amortization of $498,564 and $345,567 as of September 30, 2010 and December 31, 2009, respectively Other Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses and other liabilities Insurance notes payable - Current maturities of capital lease - Deferred gain on sale of discontinued operations Total current liabilities Long-term debt, less current maturities - Total liabilities Commitments and contingencies - - Stockholders' Equity Preferred stock  $1.00 par value; 10,000 shares authorized; no shares issued and outstanding - - Common stock  $0.25 par value; 35,000,000 shares authorized; 19,402,853 and 19,397,125 shares issued and outstandingat September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders equity Total liabilities and stockholders equity $ $ The accompanying notes are an integral part of these financial statements. 3 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Operating revenues Sales of natural gas $ Transportation of natural gas and liquids 1,176,893 1,867,686 Treating and other Operating costs and expenses Cost of natural gas purchased 3,409,588 2,564,444 Operation and maintenance 641,714 569,531 Depreciation, depletion and amortization 547,477 462,115 Impairment expense - - General and administrative Acquisition costs - 47,023 - Consent solicitation and severance costs - 1,550,631 - Operating loss ) ) (1,833,261 ) (351,691 ) Other income (expense) Interest income 11,056 22,363 Interest expense ) ) (126,025 ) (114,042 ) Other income (expense), net ) ) Other expense ) Loss from operations before income taxes and discontinued operations ) ) (1,910,943 ) (403,156 ) Income tax benefit Loss from continuing operations ) ) (1,232,115 ) (270,438 ) Discontinued operations, net of taxes Loss from discontinued operations, net of taxes - ) - (155,897 ) Gain on disposal of assets, net of taxes - - Income from discontinued operations - - Net loss $ ) $ ) $ ) $ ) Basic and diluted income (loss) per share: Continuing operations $ - $ ) $ ) $ ) Discontinued operations - Net loss $ - $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic Diluted The accompanying notes are an integral part of these financial statements. 4 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Cash flows from operating activities Loss from continuing operations $ ) $ ) Adjustments to reconcile loss from continuing operations to net cash provided by (used in) operating activities: Depreciation, depletion and amortization Loss on disposal of property and equipment - Impairment of intangible assets - Deferred tax benefit ) ) Stock based compensation expense (forfeiture adjustment) ) Amortization of deferred loan costs Change in operating assets and liabilities: Accounts receivable trade ) Prepaid expenses and other assets Accounts payable ) ) Accrued expenses and other liabilities ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities Capital expenditures ) ) Deposit for acquisition ) - Acquisitions ) - Net cash used in investing activities ) ) Cash flows from financing activities Payments on borrowings ) ) Proceeds from borrowings - Change in restricted cash ) Deferred finance charges ) ) Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents from continuing operations ) ) Discontinued operations: Net cash provided by discontinued operating activities - Net cash used in discontinued investing activities - ) Net increase in cash and cash equivalents from discontinued operations - Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Income taxes paid $ $ Cash paid for interest $ $ Supplemental schedule of noncash investing and financing activities: Trade note payable for insurance premiums $ $ Exercise of stock options $ $ - The accompanying notes are an integral part of these financial statements. 5 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1) Nature of Business Gateway Energy Corporation (the Company, Gateway or we), a Delaware corporation, was incorporated in 1960 and entered its current business in 1992. The Companys common stock is traded in the over-the-counter market on the bulletin board section under the symbol GNRG. Gateway is engaged in the midstream natural gas business. We own and operate natural gas distribution, gathering and transportation pipeline systems located onshore in the continental United States and offshore in federal and state waters of the Gulf of Mexico. Gateway conducts all of its business through its wholly owned subsidiary companies, Gateway Pipeline Company, Gateway Offshore Pipeline Company, Gateway Energy Marketing Company, Gateway Processing Company, Gateway Pipeline USA Corporation and CEU TX NPI, L.L.C. Gateway-Madisonville Pipeline, L.L.C., previously known as Gateway-ADAC Pipeline, L.L.C., is 67% owned by Gateway Pipeline Company and 33% owned by Gateway Processing Company. Access to the Companys annual reports on Form 10-K, quarterly reports on Form 10-Q, the Companys Code of Ethics and current reports on Form 8-K are available at the Companys website, www.gatewayenergy.com. In the following discussion, Mcf refers to thousand cubic feet of natural gas; Bbl refers to barrel of liquid hydrocarbons of approximately 42 U.S. gallons; Btu refers to British thermal unit, a common measure of the energy content of natural gas; MMBtu refers to one million British thermal units; Mcfe refers to thousand cubic feet equivalent; and liquid hydrocarbons are converted to Mcf equivalents using the ratio of 1.0 barrel of liquid hydrocarbons to 6.0 Mcf of natural gas. (2) Summary of Significant Accounting Policies Revenue Recognition Revenues from the sales of natural gas are generated under purchase and sales contracts that are priced at the beginning of the month based upon established gas indices. The Company purchases and sells the gas using the same index to minimize commodity price risk. Revenues from the sales of natural gas are recognized at the redelivery point, which is the point at which title to the natural gas transfers to the purchaser. Transportation revenues are generated under contracts which have a stated fee per unit of production (Mcf, MMBtu, or Bbl) gathered or transported. Onshore transportation revenues are recognized at the redelivery point, which is the point at which another party takes physical custody of the natural gas or liquid hydrocarbons. Offshore transportation revenues are recognized at the Companys receipt point. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles (GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Managements significant estimates include depreciation of long-lived assets, amortization of deferred loan costs, deferred tax valuation allowance, valuation of assumed liabilities, intangible lives, pipeline asset allocations, and valuation of stock based transactions. Actual results could differ from those estimates. Principles of Consolidation The Company consolidates the financial statements of its majority owned and wholly owned subsidiaries. The accompanying unaudited consolidated financial statements have been prepared by the Company in accordance with the rules and regulations of the Securities and Exchange Commission. In the opinion of management, such financial statements reflect all adjustments necessary for a fair presentation of the financial position and results of operations in accordance with GAAP. These unaudited consolidated financial statements should be read in conjunction with our audited consolidated financial statements for the year ended December 31, 2009 in our annual report on Form 10-K. In connection with our preparation of the consolidated financial statements, we evaluated events that occurred subsequent to September30, 2010, for recognition or disclosure in our financial statements and notes to our financial statements. Property and Equipment Property and equipment is stated at cost, plus capitalized interest costs on major projects during their construction period. Additions and improvements that add to the productive capacity or extend the useful life of an asset are 6 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) capitalized. Expenditures for maintenance and repairs are charged to expense as incurred. Property and equipment, as of September 30, 2010, included $75,556 of equipment financed under a capital lease, net of $24,444 of accumulated amortization. Depreciation and amortization is provided using the straight-line method over estimated useful lives ranging from 6 to 30 years for pipeline systems, gas plant and processing equipment, and from 2 to 10 years for office furniture and other equipment. Upon disposition or retirement of pipeline components or gas plant components, any gain or loss is charged or credited to accumulated depreciation. When entire pipeline systems, gas plants or other property and equipment are retired or sold, any resulting gain or loss is credited to, or charged against, operations. Depreciation, depletion and amortization expense was $181,190 for the three months ended September 30, 2010 compared to $159,460 for the three months ended September 30, 2009. Depreciation, depletion, and amortization expense was $547,477 for the nine months ended September 30, 2010 compared to $462,115 for the nine months ended September 30, 2009. Property, plant and equipment and identifiable intangible assets are reviewed for impairment, in accordance with Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) Topic 360,  Property, Plant, and Equipment , whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. If the sum of the expected undiscounted cash flows is less than the carrying value of the related asset or group of assets, a loss is recognized for the difference between the fair value and carrying value of the asset or group of assets. There have been no impairments of long-lived assets required during the nine months ended September 30, 2010. Goodwill and Other Intangibles FASB ASC Topic 350,  Intangibles, Goodwill, and Other  addresses the methods used to capitalize, amortize and to assess the impairment of intangible assets. In evaluating the Companys intangibles, management considered all of the criteria set forth in FASB ASC Topic 350 for determining useful life. Management performs our annual impairment test for intangible assets in the fourth quarter of each fiscal year or when changes in circumstance indicate impairment. There were no indications intangible assets were impaired for the nine months ended September 30, 2010. Cash Equivalents For purposes of the consolidated statements of cash flows, the Company considers all highly liquid debt instruments purchased with original maturities of three months or less to be cash equivalents. Restricted Cash Restricted cash is related to the collateral for gas purchase costs. Concentrations of Credit Risk The Company maintains all cash in deposit accounts, which at times may exceed federally insured limits. Additionally, the Company maintains credit on account for customers. We have not experienced material losses in such accounts and believe our accounts are fully collectable. Accordingly, no allowance for doubtful accounts has been provided. Income Taxes The Company computes income taxes using the asset and liability method whereby deferred tax assets are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities from a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is established against such assets where management is unable to conclude more likely than not that such asset will be realized. Earnings Per Share Basic earnings per share is computed by dividing net income or loss by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing net income or loss by the weighted average number of shares outstanding, after giving effect to potentially dilutive common share equivalents outstanding during the period. Potentially dilutive common share equivalents are not included in the computation of diluted earnings per share if they are anti-dilutive. Accordingly, all outstanding stock options and restricted stock for the three and nine months ended September 30, 2010 and all outstanding stock options for the same time period in 2009 were excluded from the calculation of diluted earnings per share because of their anti-dilutive effect given the Company has reported losses from continuing operations. Earnings per common share were computed as follows: 7 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Three Months Ended September 30 Nine Months Ended September 30 Weighted average number of common shares outstanding Effect of dilutive securities - Weighted average dilutive common shares outstanding Net loss from continuing operations $ ) $ ) $ ) $ ) Net income from discontinued operations - - Net loss $ ) $ ) $ ) $ ) Basic and diluted income (loss) per common share: Continuing operations $ - $ ) $ ) $ ) Discontinued operations - Net loss $ - $ ) $ ) $ ) Accounting Pronouncements and Recent Regulatory Developments In June 2009, the FASB issued ASC Topic 810, Consolidation which requires a qualitative rather than a quantitative approach to determine the primary beneficiary of a variable interest entity (VIE), it amends certain guidance pertaining to the determination of the primary beneficiary when related parties are involved, and it amends certain guidance for determining whether an entity is a VIE. Additionally, this Topic requires continuous assessments of whether an enterprise is the primary beneficiary of a VIE. This topic was effective January1, 2010, and its adoption did not impact the Companys consolidated financial statements. In January 2010, the FASB issued Accounting Standards Update (ASU) No. 2010-06, Improving Disclosures about Fair Value Measurements (ASU 2010-06). This update provides amendments to Topic 820 and requires new disclosures for 1) significant transfers in and out of Level 1 and Level 2 and the reasons for such transfers and 2) activity in Level 3 fair value measurements to show separate information about purchases, sales, issuances and settlements. In addition, this update amends Topic 820 to clarify existing disclosures around the disaggregation level of fair value measurements and disclosures for the valuation techniques and inputs utilized (for Level 2 and Level 3 fair value measurements). The provisions in ASU 2010-06 are applicable to interim and annual reporting periods beginning subsequent to December 15, 2009, with the exception of Level 3 disclosures of purchases, sales, issuances and settlements, which will be required in reporting periods beginning after December 15, 2010. The adoption of ASU 2010-06 did not impact the Companys consolidated financial statements. In February 2010, the FASB issued ASU No.2010-09, Amendments to Certain Recognition and Disclosure Requirements (ASU 2010-09). This update amends Topic 855 and gives a definition to SEC filers, and requires an SEC filer to assess for subsequent events through the issuance date of the financial statements. This amendment states that an SEC filer is not required to disclose the date through which subsequent events have been evaluated for a reporting period. ASU 2010-09 becomes effective upon issuance of the final update. The Company adopted the provisions of ASU 2010-09 for the period ended March31, 2010. In July 2010, President Obama signed into law the Dodd-Frank Wall Street Reform and Consumer Protection Act, which contained a permanent exemption from Section 404(b) of the Sarbanes-Oxley Act of 2002 for public companies with less than $75 million in market capitalization. The law did not impact the Companys consolidated financial statements. 8 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (3) Business Combinations Acquisition of Hickory Creek Gathering System The Company acquired the Hickory Creek Gathering System from Hickory Creek Gathering L.P. and Range Texas Production, LLC on January 10, 2010 for a cash purchase price of $3.7 million. The Company began consolidating the Hickory Creek Gathering System on January 10, 2010 as the Company legally transferred the consideration and obtained control of the assets at that time. The transaction was accounted for in accordance with FASB ASC Topic 805 Business Combinations. In addition, the Company incurred approximately $43,000 in acquisition costs related to legal fees and due diligence expenses associated with evaluating the assets. The Hickory Creek Gathering System is located in Denton County, Texas, in the core area of the Barnett Shale and currently services two significant producers. There are currently 15 producing wells connected to the system. Seven of the fifteen wells did not begin producing until July 2009. The system generates revenue based on a fixed gathering fee for each MMBtu transported. The purchase price was paid by the Company utilizing a combination of available cash and the Company's existing line of credit. In connection with the acquisition, Gateway was assigned the contract rights held by Hickory Creek Gathering L.P. as they relate to the transportation of gas through the acquired pipeline. In these contracts, Gateway agrees to deliver all gas owned or controlled by the producers within the area of dedication into the third-party pipeline. Gateway has the right to transport all future natural gas productions from the producers within the same area of dedication. Based on our analysis concerning the contracts, we concluded that the Income Approach, using an excess earnings method, offered the most reliable indication as to the fair value of the contracts. Based on the measurement of fair values for the identifiable tangible and intangible assets acquired, we assigned $2,503,195 to Property and equipment and $1,234,510 to Intangible assets of the total consideration of $3,737,705 paid. The intangible assets will be amortized over the remaining useful life coinciding with the expected economic life of the tangible assets of 20 years. Pro Forma Results of Operations The following unaudited pro forma consolidated results of operations for the three and nine months ended September 30, 2009 are presented as if the Hickory Creek Gathering System acquisition had been made on January 1, 2009. The operations of the Hickory Creek Gathering System acquisition have been included in the statement of operations since the acquisition date disclosed above. The pro forma consolidated results of operations include adjustments to give effect to the effective change in depreciation rates as well as certain other adjustments. Three months ended September 30, 2009 GATEWAY HICKORY CREEK TOTAL Revenues $ $ $ Operating costs and other expenses Income (loss) from continuing operations before taxes ) Income tax benefit (expense) ) ) Income from discontinued operations - Net income (loss) $ ) $ $ Basic and diluted earnings per share $ ) $ $ - Nine months ended September 30, 2009 GATEWAY HICKORY CREEK TOTAL Revenues $ $ $ Operating costs and other expenses Income (loss) from continuing operations before taxes ) ) Income tax benefit (expense) ) Income from discontinued operations - Net income (loss) $ ) $ $ Basic and diluted earnings per share $ ) $ $ - 9 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (4) Stock-Based Compensation Plans The Companys 2007 Equity Incentive Plan provides for stock-based compensation for officers, employees and non-employee directors. The Company accounts for stock-based compensation under the provisions of FASB ASC Topic 718,  Compensation  Stock Compensation  (
